Title: Rufus King to John Adams, 3 Oct. 1786
From: King, Rufus
To: Adams, John


          
            
              Dr Sir,
            
            

              New York

               3 Oct. 1786
            
          

          You will undoubtedly hear much of the tumultuous and irregular
            conduct of a considerably numerous class of people in the western counties of
            massachusetts—the same temper which appears to have collected these illegal Assemblies
            in Massachusetts, has shewn itself in New Hampshire, but General Sullivan, who is now
            President of that State, by very proper and decisive Measures has put an End to these
            unjustifiable proceedings in that country—Perhaps in Massachusetts, considering the
            prostrate situation of our commerce, the Government have pressed the subject of Taxes,
              of the direct Kind, beyond what prudence would
            authorise; the amount of Taxes laid on the Citizens of that state, in one form and
            another, and for the purposes of the Union, the State, the counties, & towns,
            including the support of the Clergy & the town schools, in the course of the
            year 1786, will not be less then the sum of One Million & a Half of Dollars; the
            whole of this sum, excepting about 250, or, 300 Thousand Dollars which are raised by
            Imposts & Excises, must be raised from the People by an immediate and direct
            apportionment upon the Polls & Estates of the Inhabitants—Perhaps this
            Apportionment may be nearly equal to One third part of the Rents or income of
            the Estates of all the Inhabitants—
          The operation of these heavy Taxes, in connection with the pressure
            of the Creditors upon their Debtors for their private Demands has occasioned an
            Opposition to the individual Courts in the Counties of Middlesex, Bristol, Worcester,
            Hamphsire & Berkshire; and the Opposition has been so considerable that in some
            of these counties, the lower court has been obliged to adjourn without doing any
            Business—the General Court are now sitting, and without Doubt they will pursue such
            Measures as shall redress all the real Greivances of the People, and establish the honor
            and Energy of our Government—
          You will see this business greatly magnified, and tories may
            rejoice—But all will be well—
          With sincere Respect, Dr. Sir / your
            Ob. & very Hbl. Servt.
          
            
              Rufus King
            
          
        